Citation Nr: 0940047	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-10 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for service connected degenerative changes of the 
tibiotalar joint of the left ankle.

2.  Entitlement to an initial evaluation higher than 10 
percent for a service connected deviated septum.

3.  Entitlement to an initial compensable evaluation for 
service connected bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea with 
shortness of breath, to include as secondary to a service 
connected deviated septum. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In January 2006, the Veteran testified at a formal hearing in 
front of a member of the appeals team at the VA RO in 
Indianapolis.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

The issue of entitlement to service connection for sleep 
apnea with shortness of breath, to include as secondary to a 
service connected deviated septum, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already in receipt of the highest possible 
rating under Diagnostic Code 5271 for his service connected 
degenerative changes of the tibiotalar joint of the left 
ankle.  

2.  The Veteran is already in receipt of the highest possible 
rating under Diagnostic Code 6502 for his service connected 
deviated septum.
  
3.  The Veteran demonstrated a Level I hearing acuity in his 
service-connected right and left ears at March 2004 and 
February 2007 VA audiological examinations.
.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 
percent have not been met or approximated for service 
connected degenerative changes of the tibiotalar joint of the 
left ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The criteria for an initial evaluation higher than 10 
percent have not been met or approximated for a service 
connected deviated septum.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.97, Diagnostic Code 6502 (2009).
  
3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The June 2008 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issues of entitlement to higher 
evaluations for a service-connected deviated septum and 
degenerative changes of the tibiotalar joint of the left 
ankle involve entitlement to higher initial ratings, the 
Board finds that no discussion of VA's compliance with the 
notice elements outlined in Vazquez is necessary in this 
case.  

The Board further notes that the Veteran was provided with a 
copy of the May 2004 and December 2006 rating decisions, the 
February 2005 statement of the case (SOC), and the April 
2006, December 2006, and March 2007 supplemental statements 
of the case (SSOC), which cumulatively included a discussion 
of the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
February 2007, August 2006, and March 2004; obtained the 
Veteran's private medical records to the extent possible; and 
attained all VA treatment records.  Additionally, the RO 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Deviated Septum and Degenerative Changes of the Left Ankle

The Board notes that the Veteran's 10 percent disability 
rating for a deviated septum and 20 percent disability rating 
for degenerative changes of the tibiotalar joint of the left 
ankle are the highest possible disability ratings under 
Diagnostic Codes 6502 and 5271, respectively.  Nevertheless, 
the Board will address whether other diagnostic codes are 
potentially applicable.
The evidence does not demonstrate that the Veteran has been 
diagnosed with any disorders that would entitle him to a 
higher initial evaluation for his service connected deviated 
septum under any analogous diagnostic code for the diseases 
of the nose.  The Board observes that the Veteran underwent a 
bilateral turbinate reduction in November 2005, but the 
evidence does not show that he lost part of his nose or has 
scars exposing both nasal passages.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6504 (2009).  Additionally, although the 
Veteran was diagnosed with allergic sinusitis in April 2003, 
there is no evidence of any incapacitating episodes that a 
higher initial rating requires.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (2009).    

Similarly, the only higher disability rating analogous to the 
Veteran's degenerative changes of the tibiotalar joint of the 
left ankle is for ankylosis of the ankle under Diagnostic 
Code 5270.  As with his deviated septum, the evidence of 
record does not support such a rating.  In fact, the August 
2006 compensation and pension examiner specifically noted 
that the Veteran did not have ankylosis of the left ankle.  
Therefore, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claims of entitlement 
to initial evaluations higher than 10 percent for a service 
connected deviated septum and 20 percent for degenerative 
changes of the tibiotalar joint of the left ankle.  

To the extent that these disabilities may affect the 
Veteran's employment, such has been contemplated in the 
currently assigned schedular evaluations.  The evidence does 
not reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards are rendered impracticable.  
There is also no unusual or exceptional disability picture.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating 
schedule.  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  38 C.F.R. § 4.85 (2009).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2009).

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I unless 
there is total deafness in that ear.  38 U.S.C.A. § 
1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f); 
VAOGCPREC 32-97.

In the present case, the Veteran seeks a higher initial 
evaluation for his service-connected bilateral hearing loss.  
The record reflects that the Veteran was granted service 
connection and assigned a noncompensable evaluation under 
Diagnostic Code 6100 in a May 2004 rating decision.  

The Board initially notes that the record contains no 
evidence of complete deafness in either ear.  Indeed, at a 
March 2004 VA audiological examination, the Veteran exhibited 
pure tone thresholds as follows: 15 decibels (dB) at 500 
Hertz (Hz), 20 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 
Hz, and 40 dB at 4000 Hz with a pure tone threshold average 
of 23.75 and a speech recognition score of 96 percent for the 
right ear and 15 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 
2000 Hz, 40 dB at 3000 Hz, and 40 dB at 4000 Hz with a pure 
tone threshold average of 30 and a speech recognition score 
of 96 percent for the left ear.

Then, at a February 2007 VA audiological examination, the 
Veteran exhibited pure tone thresholds as follows: 30 dB at 
500 Hz, 35 dB at 1000 Hz, 50 dB at 2000 Hz, 45 dB at 3000 Hz, 
and 50 dB at 4000 Hz with a pure tone threshold average of 45 
and a speech recognition score of 100 percent for the right 
ear and 35 dB at 500 Hz, 35 dB at 1000 Hz, 45 dB at 2000 Hz, 
65 dB at 3000 Hz, and 55 dB at 4000 Hz with a pure tone 
threshold average of 50 and a speech recognition score of 96 
percent for the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the March 
2004 and February 2007 audiometric results reveal that the 
Veteran demonstrated a Level I hearing acuity in both ears.  
Thus, Table VII (Diagnostic Code 6100) provides a 0 percent 
disability rating for the hearing impairment demonstrated at 
these examinations for the entire appeal period.  38 C.F.R. § 
4.85 (2009).  Additionally, the Board notes that the 
audiometric test results from the audiological examinations 
did not show an exceptional pattern of hearing impairment for 
either ear.  Furthermore, a review of relevant VA treatment 
records shows that there are no audiometric findings included 
therein showing a greater level of impairment than the 
aforementioned audiometric results.    

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 throughout the entire appeal period, and 
entitlement to a compensable rating for bilateral hearing 
loss on a schedular basis is denied.  While the Board has 
considered whether staged ratings are warranted for this 
period, the factual findings do not show distinct time 
periods where the Veteran's hearing loss exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  
Thus, a staged rating is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
 

ORDER

1.  Entitlement to an initial evaluation higher than 20 
percent for service connected degenerative changes of the 
tibiotalar joint of the left ankle is denied.

2.  Entitlement to an initial evaluation higher than 10 
percent for a service connected deviated septum is denied.

3.  Entitlement to an initial compensable evaluation for 
service connected bilateral hearing loss is denied. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for sleep apnea with 
shortness of breath, to include as secondary to his service 
connected deviated septum.

The Board notes that the Veteran did not receive proper 
notice of what the evidence must show in order to establish 
service connection for a disability on a secondary basis.  
Also, the compensation and pension examiner was unable to 
provide a medical opinion regarding whether the Veteran's 
service connected deviated septum caused or aggravated his 
sleep apnea.  Therefore, on remand, the AMC should send the 
Veteran proper VCAA notice and schedule another compensation 
and pension examination for him. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
VCAA notice should inform the Veteran of 
what the evidence must show to establish 
entitlement to service connection for his 
claimed disorder on a direct and secondary 
basis, describe the types of evidence that 
the Veteran should submit in support of 
his claim, explain what evidence VA would 
obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support 
of the claim, and describe the elements of 
degree of disability and effective date.  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  Schedule another compensation and 
pension examination for the Veteran to 
determine the etiology of his sleep apnea.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's sleep apnea 
with shortness of breath is at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to his 
service connected deviated septum or 
otherwise related to his period of active 
military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  
        
3.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


